UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6535


MICHAEL EDWARD KENNEDY,

                Petitioner - Appellant,

          v.

UNITED STATES PAROLE COMMISSION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, Chief District Judge.
(1:14-cv-01435-CCB)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se. Neil R. White, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael     Edward    Kennedy,     a    federal   prisoner,   appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)    petition.       We   have    reviewed   the     record   and   find   no

reversible error.         Accordingly, we deny Kennedy’s motion for

appointment of counsel and his motion for release from supervision

pending appeal, and affirm for the reasons stated by the district

court.    Kennedy v. U.S. Parole Comm’n, No. 1:14-cv-01435-CCB (D.

Md. Feb. 13, 2015).        We dispense with oral argument because the

facts    and   legal    contentions     are   adequately    presented     in    the

materials      before   this   court    and    argument    would   not   aid    the

decisional process.



                                                                         AFFIRMED




                                         2